Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to the Double Patenting:  Based on Applications has yet deem allowable, and the applications potentially might get amendments, Applicant defers addressing this provisional rejection.  Thus, the rejection still remains.
With respect to the 35 USC 112(f):  Claims 9-14 are being interpreted as invoking 35 USC 112(f), not rejected.  Thus, Applicant does not need to traverse.
However, the amendment raises new 112 Rejection as shown below.
With rejection to claims Rejection under 35 USC 102 and 103 Rejections:  Applicant argues that the cited references (Kiyama, Horita and Ricci) do not teach the claimed amendment.  Examiner disagrees to the Applicant’s argument.
Regarding independent claims 1, 9 & 15, Kiyama discloses a telematics center which collects fleet vehicle’s performants (SoC, vehicle management, Road information, Probe information, etc.), in order to provide optimal route back to the vehicle’s driver.  Thus, the history of the fleet vehicles are stored in the Map DB.  So, when the vehicle’s driver requests for a route from a start point to a destination, the telematics center will provide a shortest route to the driver (see at least [0051]-[0058]+).  The system has a CPU 
Regarding claims 6, 14 & 20, Kiyama discloses at [0174]-[0176] & [0182]-[0184] that the vehicle’s driver determines whether the vehicle’s battery remain battery on locations with charging stations nearby which ability allows the users to easily guess the cause, this reducing the worry during the navigation.  Also, the telematics center 100 request the charging station provides charging stations information along with charging type, availability times and locations (see at least Fig.6) which meets the scope of “wherein the request includes a first request for a first battery charge at a first location and a second request for a second battery charge at a second location …”  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyama (20140163877) in view of Ricci (20170136894).
With regard to claims 1, 9 & 15, Kiyama discloses a method comprising: 
comparing, via a processor, a current travel path of an electric vehicle to a historical travel path of the electric vehicle (Fig.3, shows a CPU 301 receives map information from a map DB 320 and a route search result from a route information acquisition unit 310 for determining, comparing (see at [0066]), analyzing, and ect., see at least [0059]-[0066] or [0130]-[0132]+). 
determining, via  the processor, a remaining trip distance for the electric vehicle based at least in part on the historical travel path of the electric vehicle (remaining traveling distance 714, see at least [0087]+ or estimating travel distance, see at least [0115] or [0131]+);

Transmitting a request for charging’s schedules available at the charging station when the ratio of the remaining trip distance to a remaining expected range exceeds a first threshold (see at least [0099]-[0102]+ &  [0177]-[0179]+).
Kiyama fails to teach the charging station is a mobile charging unit for meeting the electric vehicle at a location when a ratio of the remaining trip distance to a remaining expected range exceeds a first threshold.  
Ricci discloses a communication between vehicle and charging system.  The vehicle transmits a request to the charging system for scheduling a mobile charging unit for meeting the electric vehicle at a location when a ratio of the remaining trip distance to a remaining expected range exceeds a first threshold (see at least [0072]-[0073] &  [0197]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kiyama by including a mobile charging unit as taught by Ricci for providing emergency needed from vehicle’s exhausted battery.

With regard to claims 2, 10 & 16, Kiyama teaches that the remaining expected range is based on a battery charge level of the electric vehicle (see at least [0115]+).  



With regard to claims 4, 12 & 18, Ricci teaches that including presenting a map via a user interface to a user of the electric vehicle indicating a position of both the electric vehicle and the mobile charging unit relative to the location (output device 1927 displays such as Fig.9-Fig.10-Fig.11).  

With regard to claims 5, 13 & 19, Kiyama teaches including determining a target travel distance for the electric vehicle before a battery charge when the remaining trip distance is greater than a maximum driving range of the electric vehicle, the target travel distance ranging between the remaining expected range and a remainder of the remaining trip distance divided by the maximum driving range of the electric vehicle, the location to be determined based on the target travel distance (see at least [0159]-[0162]+).  

With regard to claims 6, 14 & 20, Kiyama teaches that the request includes a first request for a first battery charge at a first location and a second request for a second battery charge at a second location, the second location to be farther along an expected route of the electric vehicle than the first location, the first and second requests to be transmitted at approximately the same time (see at least [0174]-[0176]+ & [0182]-[0184]+).  

With regard to claim 7, Kiyama teaches determining the remaining trip distance for the electric vehicle based at least in part on the historical travel path of the electric vehicle comprises determining the remaining trip distance based on the historical travel path when the current travel path matches the historical travel path.  

With regard to claim 8, Kiyama teaches including: prompting a user of the electric vehicle to identify a trip destination for the electric vehicle when the current travel path deviates from the historical travel path; and determining the remaining trip distance based on the trip destination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGA X NGUYEN/Primary Examiner, Art Unit 3662